Citation Nr: 1316143	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  12-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $240.00.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Committee on Waivers and Compromises (Committee) at the Regional Office in Milwaukee, Wisconsin.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Because of a reduction in recurring medical expenses, and the failure to timely adjust the Veteran's award of benefits due to the death of his spouse, the Veteran received an overpayment of nonservice-connected pension benefits in the calculated amount of $240.00.  

2.  The overpayment in question was not due to fraud, misrepresentation, or bad faith by the Veteran.  

3.  Recovery of the $240.00 overpayment would be against equity and good conscience.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $240.00 have been met.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2012); 38 C.F.R. §§ 1. 962, 1.963, 1.965 (2012).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA provisions do not apply to a case involving the waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002).  Nonetheless, given the favorable outcome herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

B. Legal Criteria, Factual Background, and Analysis

The Veteran seeks a waiver of recovery of overpayment of nonservice-connected pension debt in the calculated amount of $240.00.  

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The regulation provides that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 3.1965(a).  In such a determination consideration will be given to elements which include the degree of fault of the debtor; a balancing of faults between the debtor and VA; whether recovery of the overpayment would result in unjust enrichment, or cause undue financial hardship to the debtor; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

However, where fraud, misrepresentation, or bad faith on the part of the veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  

Historically, the Veteran was granted nonservice-connected pension benefits in an October 1992 rating decision.  A November 1992 letter from VA notified the Veteran that his claim for pension benefits had been approved, included benefits for his spouse, and informed him that he was to notify VA immediately if there is any change in the number or status of his dependents.  

On October 28, 2011, VA received notice from the Veteran and his representative that his spouse had passed away on October 19, 2011, and requested that any change in his award benefits be made to minimize any overpayment.  A copy of the death certificate was received in November 2011.  

In January 2012, VA sent the Veteran a letter stating that information from the Social Security Administration revealed his spouse had passed away.  It was requested that he provide additional evidence to determine continued entitlement to benefits.  

On January 12, 2012, the Veteran submitted a VA Form 21-8049, Request for Details of Expenses, providing the amount paid for his spouse's funeral expenses.  On January 17, 2012, the Veteran submitted an Eligibility Verification Report, and listed his monthly income, annual income for himself and his deceased spouse for 2011 and expected income in 2012, his net worth, and unreimbursed medical expenses for 2011.  

In a letter from the Pension Management Center dated February 3, 2012, the Veteran was notified that his pension benefits had been adjusted based on his Eligibility Verification Report and Medical Expense Report.  On February 17, 2012, the Debt Management Center sent the Veteran a letter informing him that he had been overpaid in the amount of $240.00.  

In an April 2012 decision, the Committee denied the Veteran's request for waiver of the debt, created for the period of January 2011 through October 2011.  The decision noted that there was no finding of fraud, misrepresentation or bad faith by the Veteran in creating the debt, but that failure to repay would result in unjust enrichment at government expense, and repayment would not cause financial hardship.  

In August 2012 correspondence, the Veteran stated that the amount of overpayment was used on basic necessities, and that it was not used for enrichment.  

In this case, and as conceded by the Committee, there is no finding of fraud, misrepresentation, or bad faith on behalf of the Veteran.  Therefore, waiver of indebtedness is not precluded if it would be against the principles of equity and good conscience to require the appellant to repay the debt to the government.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

Thus, it must be determined whether the recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver.  

Additionally, if a debt was the result solely of administrative error, no overpayment may be charged to the veteran for the portion of the overpayment attributable to administrative error.  Jordan v. Brown, 10 Vet. App. 171 (1997).  Administrative error is not present if the payee knew, or should have known, that the payments were erroneous.  Id.  In this case, there is no evidence that the Veteran knew or should have known that the payments were erroneous.  There were numerous contacts between the Veteran and VA in which the Veteran provided requested information.  No action on the Veteran's part is apparent in the creation of this debt.  

Furthermore, the Veteran has credibly advised that the additional payment of benefits was used to pay for necessities, and that he was preparing to do without in anticipation of the recovery of this overpayment.  This would defeat the purpose of the benefit, and as such the Board considers recovery of the debt would be against equity and good conscience.  Accordingly, waiver of recovery of the overpayment at issue is granted.  


ORDER

Waiver of recovery of the indebtedness of $240.00 is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


